                  Case 19-12821-AJC         Doc 12     Filed 03/01/19     Page 1 of 26



                              UNITED STATES BANKRUPTCY COURT
                               SOUTHERN DISTRICT OF FLORIDA
                                       MIAMI DIVISION
                                      www.flsb.uscourts.gov

IN RE:                                                           Chapter 11 Case

MAGNUM CONSTRUCTION MANAGEMENT,                                  Case No.: 19-__________
LLC f/k/a Munilla Construction Management, LLC, 1

      Debtor.
_____________________________________________/

    DEBTOR’S EMERGENCY MOTION (I) TO SET THE BAR DATES FOR FILING
     PROOFS OF CLAIMS AND INTERESTS; (II) TO ESTIMATE CLAIMS; AND
        (III) FOR APPROVAL OF (A) FORM AND MANNER OF NOTICE OF
          COMMENCEMENT OF CHAPTER 11 BANKRUPTCY CASE AND
                   (B) FORM FOR FILING PROOFS OF CLAIM
                         (Emergency Hearing Requested)

                                  Statement of Exigent Circumstances

            By this Motion, the Debtor seeks entry of an order (i) setting the bar date for the
            filing of Proofs of Claim (including claims under 11 U.S.C. § 503(b)(9)) and
            Interests, (ii) directing estimation of claims scheduled as contingent, unliquidated
            or disputed at or before confirmation, and (iii) approving the (a) form and manner
            of notice of the commencement of this chapter 11 case, and (b) form for filing
            Proofs of Claim. The emergency arises because the Debtor wishes to proceed on
            an expedited confirmation track and, as part of that expedited process, provide
            creditors notice of the commencement of this chapter 11 case and the bar date for
            the filing of Proofs of Claim. The Debtor reasonably believes that a hearing to
            consider the relief requested must be held as soon as the Court’s calendar will
            permit. The Debtor respectfully requests that the Court waive the provisions of
            Local Rule 9075-1 (B) which requires an affirmative statement that a bona fide
            effort was made in order to resolve the issues raised in this motion, as the relief
            requested herein is urgent in nature and does not lend itself to advance resolution.

            Magnum Construction Management, LLC, f/k/a Munilla Construction Management, LLC

(the “Debtor”), by and through its proposed undersigned counsel, files this Debtor’s Emergency

Motion (I) to Set the Bar Dates for Filing Proofs of Claims and Interests; (II) to Estimate

Claims; and (III) For Approval of (A) Form and Manner of Notice of Commencement of Case
1
    The Debtor’s address is 6201 SW 70th Street, 1st Floor, Miami, FL 33143. The last four digits of the
    Debtor’s federal tax identification number are 3403.
8714356-2
                 Case 19-12821-AJC        Doc 12       Filed 03/01/19    Page 2 of 26



and (B) Form for Filing Proofs of Claim (the “Motion”). The Motion requests the entry of an

order setting the bar dates for creditors (including creditors filing claims under 11 U.S.C. §

503(b)(9)), estimating claims scheduled as contingent, unliquidated or disputed at or before

confirmation, and approving the form and manner of notice of the commencement of this chapter

11 case and the form for filing Proofs of Claim. In support of this Motion, the Debtor relies

upon the Declaration of Debtor’s Chief Financial Officer in Support of First Day Pleadings (the

“First Day Declaration”) and respectfully represents as follows:

                                            Jurisdiction

            1.   This Court has jurisdiction over this case pursuant to 28 U.S.C. §§ 157 and 1334.

This is a core proceeding pursuant to 28 U.S.C. § 157(b)(2)(A).

            2.   Venue is proper in this District pursuant to 28 U.S.C. § 1408.

            3.   The statutory predicates for the relief sought herein are sections 105(a) and 502(c)

of chapter 11 of title 11 of the United States Code (the “Bankruptcy Code”), Rule 2002(a)(7),

3003(c)(3), 3018(a), 6003 and 9006(c)(1) of the Federal Rules of Bankruptcy Procedure (the

“Bankruptcy Rules”), and Local Rule 3003-1(A) and (B).

                                            Background

            4.   On the date hereof (the “Petition Date”), the Debtor filed a voluntary petition for

relief under Chapter 11 of the Bankruptcy Code.

            5.   The Debtor is operating its business and managing its affairs as debtor-in-

possession pursuant to section 1107(a) and 1108 of the Bankruptcy Code.

            6.   For a detailed description of the Debtor and its operations, the Debtor respectfully

refers the Court and parties in interest to the First Day Declaration.




                                                   2
8714356-2
                 Case 19-12821-AJC      Doc 12       Filed 03/01/19   Page 3 of 26



                              Relief Requested and Basis Therefor

            7.   The Debtor respectfully requests entry of an order setting the Bar Date for the

filing of Claims (including claims under 11 U.S.C. § 503(b)(9)) and Interests, estimating Claims,

and an approving the form and manner of notice of the commencement of this chapter 11 case

and form for filing Proofs of Claim.

            A.   Proposed Bar Date Setting

            8.   The Debtor requests that the Court set the Claims (including those filed by

503(b)(9) claimants) and Interests Bar Date to April 19, 2019, and the Governmental Unit (as

defined in section 101(27) of the Bankruptcy Code) bar date to August 28, 2019. On the Petition

Date, the Debtor filed its chapter 11 Plan. Absent an order authorizing the relief requested

herein, the Claims and Interests Bar Date will be set 90 days after the 341 meeting of creditors.

Local Rule 3003-1(A). Given that the Debtor intends to expeditiously seek approval of the

Disclosure Statement and confirmation of its chapter 11 Plan, and then continue operating its

business outside of bankruptcy, the Debtor respectfully submits that the Bar Date for filing

Claims (including those filed by § 503(b)(9) claimants) and Interests should be set for April 19,

2019, and the Governmental Unit Bar Date set for August 28, 2019.

            9.   The Court has the authority to set the Bar Dates as requested herein. Section

105(a) provides that the Court may issue any order, process, or judgment that is necessary or

appropriate to carry out the provisions of the Bankruptcy Code. 11 U.S.C. § 105(a). Bankruptcy

Rule 3003(c)(3) provides, in part, that the court shall fix the time within which Proofs of Claim

or Interest may be filed. Fed. R. Bankr. P. 3003(c)(3). Local Rule 3003-1(A) provides, in

relevant part, that “[u]nless otherwise ordered by the court, … the deadline for filing a proof of

claim or interest required by Bankruptcy Rule 3003(c)(2) shall be 90 days after the first date


                                                 3
8714356-2
                  Case 19-12821-AJC       Doc 12       Filed 03/01/19     Page 4 of 26



scheduled for the meeting of creditors.” Local Rule 3003-1(A) (emphasis added). The deadline

requested herein for filing proofs of claim and interests for non-governmental units is shorter

than what would normally be set under Local Rule 3003-1(A). Courts in this District have set the

deadline for the filing of Proofs of Claim or Interests than would otherwise be the case under

Local Rule 3003-1(A) where, like here, chapter 11 plans have been filed on the first day of a

chapter 11 case and the debtor has sought to fast-track confirmation. See, e.g., In re Trigeant,

Ltd., No. 14-30727-EPK (Bankr. S.D. Fla. Sept. 24, 2014) [ECF No. 32] (due to debtors’ filing

plan and disclosure statement on first day of chapter 11 cases court shortened deadline for

creditors and governmental units to file claims).2

            B.    Estimating Claims

            10.   The Debtor requests that the Court estimate Claims scheduled as contingent,

unliquidated or disputed at or before confirmation of the Plan. Section 502(c) of the Bankruptcy

Code and Bankruptcy Rule 3018 provide the substantive and procedural mechanism,

respectively, for the Court to estimate Claims the Debtor schedules as contingent, unliquidated or

disputed at or before confirmation of the Plan.           Section 502(c) provides, in part, for the

estimation of Claims for purpose of allowance “any contingent or unliquidated claim, the fixing

or liquidation of which, as the case may be, would unduly delay the administration of the

case….” 11 U.S.C. § 502(c)(1). Bankruptcy Rule 3018(a) provides, in part, that the Court “may

temporarily allow the claim or interest in an amount which the court deems proper for the

purpose of accepting or rejecting a plan.” Fed. R. Bankr. P. 3018(a). Estimating claims so that

creditors can vote on the Plan by the deadline to be set by the Court will facilitate the expedited

confirmation process contemplated by the Debtor in this chapter 11 case.

2
  Bankruptcy Rule 2002(a)(7) provides, in part, that the Court can authorize the debtor to give notice of
the deadline for filing claims on 21 days’ notice. Fed. R. Bankr. P. 2002(a)(7).
                                                   4
8714356-2
                  Case 19-12821-AJC         Doc 12       Filed 03/01/19   Page 5 of 26



            C.    Parties Required to File Proofs of Claim

            11.   The Debtor proposes that the deadline requested herein to file a Proof of Claim

(including claims under 11 U.S.C. § 503(b)(9)) or Interest apply to all Persons or Entities or

Interest (each as defined in sections 101(41) and 101(15) of the Bankruptcy Code) holding

Claims against the Debtor (whether secured, priority or unsecured) that arose prior to the Petition

Date, including, but not limited to the following:

                  a.     Any Person or Entity whose Claim is listed as “disputed,” “contingent,” or

                         “unliquidated” in the Debtor’s Schedules (the “Schedules”) and that

                         desires to assert a Claim against the Debtor that would entitle the claimant

                         to vote on any plan of reorganization or participate in any distribution

                         under such plan;

                  b.     Any Person or Entity who believes its Claim is improperly classified in the

                         Schedules or is listed in an incorrect amount and that desires to assert its

                         Claim in a classification or amount other than as set forth in the

                         Schedules;

                  c.     Any Person or Entity whose Claim is not listed in the Debtor’s Schedules.

            12.   The Debtor requests that it retains the right to: (a) dispute, contest, setoff, recoup,

and assert any defenses, counterclaims or subordination against, any filed Claim or any Claim

listed or reflected in the Schedules as to nature, amount, liability, classification, or otherwise; or

(b) subsequently designate any claim as disputed, contingent, or unliquidated.

            13.   The Debtor further requests that pursuant to Bankruptcy Rule 3003(c)(2), any

Person or Entity that is required to file a Proof of Claim but fails to do so in a timely manner

shall be forever barred, estopped, and enjoined from: (a) asserting any Claim against the Debtor


                                                     5
8714356-2
                  Case 19-12821-AJC       Doc 12       Filed 03/01/19    Page 6 of 26



that (i) is in an amount that exceeds the amount, if any, that is set forth in the Schedules, or (ii) is

of a different nature or in a different classification (any such Claim referred to as an

“Unscheduled Claim”); and (b) voting upon, or receiving distributions under, any plan or plans

of reorganization in this Chapter 11 case in respect of an Unscheduled Claim.

            D.    Procedures for Filing Proofs of Claim

            14.   In providing notice of the Bar Dates, the Debtor will provide to holders of Claims

a customized proof of claim form (the “Proof of Claim Form”) similar in form to that attached

hereto as Exhibit “A.”       Subject to Court approval, the Debtor has retained Kurtzman Carson

Consultants, LLC as its official claims, noticing and solicitation agent (the “Claims and Noticing

Agent”). The Debtor proposes that for any Proof of Claim Form to be timely and properly filed,

a signed original of the completed Proof of Claim Form, together with accompanying

documentation, must be sent so as to be received by the Claims and Noticing Agent, at the

address indicated on the Bar Date Notice (as defined below), on or before the applicable Bar

Date.

            15.   If a creditor wishes to receive acknowledgement of receipt of its Proof of Claim

Form, such claimant must provide in addition to the original Proof of Claim Form, one extra

copy of such Proof of Claim Form along with a self-addressed, stamped return envelope.

            16.   The Debtor proposes that all Persons and Entities asserting Claims against the

Debtor be required to file the Proof of Claim Forms in English and in U.S. Dollars. If a Person

or Entity does not specify the amount of its Claim in U.S. Dollars, the Debtor proposes that they

reserve the right to convert such Claim to U.S. dollars using the applicable conversion rate as of

the Petition Date, unless the Debtor deem another date to be more appropriate.




                                                   6
8714356-2
                   Case 19-12821-AJC         Doc 12       Filed 03/01/19   Page 7 of 26



            E.     Procedures for Providing Notice of Chapter 11 Bankruptcy Case and
                   Bar Dates

            17.    The Debtor seeks to ensure that all interested parties receive appropriate notice of

commencement of this chapter 11 case and the applicable Bar Dates. To determine the adequacy

of the notice given to a creditor, bankruptcy law distinguishes between “known” and “unknown”

creditors. See In re S.N.A. Nut Co., 198 B.R. 541 (Bankr. N.D. Ill. 1996); In re Dartmoor Homes,

Inc., 175 B.R. 659 (Bankr. N.D. Ill. 1994); In re Envirodyne Indus., Inc., 206 B.R. 468 (Bankr.

N.D. Ill. 1997). As the Court in S.N.A. Nut explained:

            When a creditor is unknown to the debtor, publication notice of the claims bar
            date will satisfy the requirements of due process . . . However, if a creditor is
            known to the debtor, notice by publication is not constitutionally reasonable and
            actual notice of the relevant bar dates must be afforded to the creditor.

S.N.A. Nut, 198 B.R. at 543-544. The Supreme Court has characterized a “known” creditor as

one whose identity is either known or is “reasonably ascertainable by the debtor.” Tulsa

Professional Collection Serv., Inc. v. Pope, 485 U.S. 478, 490 (1988). An “unknown” creditor is

one whose “interests are either conjectural or future or, although they could be discovered upon

investigation, do not in due course of business come to knowledge [of the debtor].” Mullane v.

Central Hanover Bank & Trust Co., 339 U.S. 306, 317 (1950).

            18.    In defining the efforts required to identify “known” creditors, the Bankruptcy

Court in Envirodyne Indus. stated:

            The debtor is under an obligation to make reasonably diligent efforts to identify
            creditors and their claims . . . Reasonable diligence depends on the context. The
            requisite search focuses on the debtor’s own books and records . . . It does not
            require that a debtor engage in impracticable and extended searches . . . in the
            name of due process . . . It is not the debtor’s duty to search out every conceivable
            or possible creditor and urge that person to make a claim against it.

Id., 206 B.R. at 473-74. As for the particular efforts a debtor must exert to identify known

creditors, “[w]hether a creditor received adequate notice of a bar date ‘depends upon the facts
                                                      7
8714356-2
                  Case 19-12821-AJC        Doc 12       Filed 03/01/19   Page 8 of 26



and circumstances of a given case.’” In re The Grand Union Co., 204 B.R. 864, 871 (Bankr. D.

Del. 1997) (citing Oppenheim, Appel, Dixon & Co. v. Bullock (In re Robintech, Inc.), 863 F.2d

393, 396 (5th Cir.), cert. denied, 493 U.S. 811 (1989)).

            19. Given the factual complexities of the instant case, the Debtor proposes to provide

actual written notice of the commencement of this chapter 11 case and the Bar Dates to all

known persons and entities holding Claims for whom the Debtor have an actual deliverable

address.

            20. In giving actual notice to known Persons and Entities who may have a Claim, the

Debtor proposes to give notice of the commencement of this chapter 11 case and Bar Dates,

substantially in the form of the Notice of Chapter 11 Bankruptcy Case attached as Exhibit “B”

(the “Bar Date Notice”), in accordance with Bankruptcy Rule 9007, so that the Bar Date Notice

is served by first class mail within ten (10) business days after entry of an Order granting this

Motion.

            F.     Publication Notice of Chapter 11 Bankruptcy Case and Bar Dates

            21. Bankruptcy Rule 2002(l) provides that the Court may order notice by publication if

it finds that notice by mail is impractical or it is desirable to supplement the notice. Further,

Bankruptcy Rule 9008 provides that the Court shall determine the form and manner of

publication notice, the newspapers used and the frequency of publication.

            22. In order to provide supplemental notice and notice to creditors for which the Debtor

may not have a deliverable address, or unknown creditors, the Debtor also proposes to publish

the Bar Date Notice twice, (a) first, not more than ten (10) business days after entry of an Order

granting this Motion on the Court’s docket and (b) second, not later than thirty (30) days prior to

the General Bar Date, in the publication listed in Exhibit “C” (the “Publication Notice”).


                                                    8
8714356-2
                  Case 19-12821-AJC           Doc 12       Filed 03/01/19   Page 9 of 26



            23. The publications listed in Exhibit “C” were selected because these publications

have broad readership and distribution, and will likely reach unknown Persons and Entities that

may assert Claims against the Debtor.

            24. The Debtor request that the Court determine that Persons and Entities for which the

Debtor have no deliverable mailing address and that may assert a Claim against the Debtor be

deemed to have received adequate and sufficient notice by publication which is reasonably

calculated under the circumstances to apprise them of the Bar Dates for filing Proof of Claim

Forms.

            G.     Form of Notice of the Bar Dates

            25. The Bar Date Notice and the Publication Notice will:

                     a.   advise creditors and other parties in interest of the commencement of this

                          chapter 11 case;

                     b.   advise potential creditors that they must file a Proof of Claim under

                          Bankruptcy Rules 3002(a) and 3003(c)(2);

                     c.   alert such potential creditors to the consequences of failing to timely file a

                          Proof of Claim as set forth in Bankruptcy Rule 3003(c)(2);

                     d.   specify the form to be used in filing a Proof of Claim;

                     e.   set forth the Bar Dates;

                     f.   set forth the address for filing a Proof of Claim;

                     g.   specify that Proofs of Claim must be filed with original signatures and not

                          by facsimile; and

                     h.   specify that separate Proofs of Claim must be filed with respect to each

                          Debtor.


                                                       9
8714356-2
                 Case 19-12821-AJC        Doc 12     Filed 03/01/19    Page 10 of 26



            26. Accordingly, the Bar Date Notice and the Publication Notice will provide creditors

with notice of the commencement of this Chapter 11 case and sufficient information to allow

them to timely file a properly prepared and executed Proof of Claim.

                         The Requirements of Bankruptcy Rule 6003 Are Satisfied

            27. Bankruptcy Rule 6003 empowers a court to grant relief within the first 21 days after

the Petition Date “to the extent that relief is necessary to avoid immediate and irreparable harm.”

To facilitate an expedited confirmation process, it is necessary for the bar date for non-

governmental creditors and interest holders to be set sooner for a date than would otherwise be

the case, claims scheduled as contingent, unliquidated or contingent to be estimated so certain

creditors or claimants can vote to accept or reject the Debtor’s chapter 11 Plan, and for the

manner of notice and filing of Proofs of Claim to be approved. For the reasons discussed herein,

the relief requested is necessary in order for the Debtor to operate its business in the ordinary

course and preserve the ongoing value of the debtor’s operations and maximize the value of its

estate for the benefit of all stakeholders. Accordingly, the Debtor submits that it has satisfied the

“immediate and irreparable harm” standard of Bankruptcy Rule 6003 to support granting the

relief requested herein.

                                          Reservation of Rights

            28. Nothing contained herein is intended or should be construed as an admission as to

the validity of any Claims that might be filed against the Debtor’s estate by any creditor or

interest holder, or Governmental Unit, or a waiver of the Debtor’s right to dispute any such

Claims. The Debtor expressly reserves its right to contest any Claims filed against the estate by

any claimant, Interest holder or Governmental Unit.




                                                   10
8714356-2
               Case 19-12821-AJC          Doc 12    Filed 03/01/19    Page 11 of 26



        WHEREFORE, the Debtor respectfully requests entry of an order in the form attached

hereto and identified as Exhibit “D” granting the relief requested herein and granting such other

and further relief as is fair and just.

Dated: March 1, 2019                          Respectfully submitted,

                                              BERGER SINGERMAN, LLP
                                              Proposed Counsel for Debtor and Debtor-in-
                                              Possession
                                              1450 Brickell Avenue, Ste. 1900
                                              Miami, FL 33131
                                              Telephone: (305) 755-9500
                                              Facsimile: (305) 714-4340

                                              By:       /s/ Jordi Guso
                                                         Jordi Guso
                                                         Florida Bar No. 863580
                                                         jguso@bergersingerman.com
                                                         Paul A. Avron
                                                         Florida Bar No. 50814
                                                         pavron@bergersingerman.com




                                                   11
8714356-2
            Case 19-12821-AJC     Doc 12   Filed 03/01/19   Page 12 of 26




                                   EXHIBIT “A”

                                (Proof of Claim Form)




8714356-2
                                    Case 19-12821-AJC                       Doc 12            Filed 03/01/19               Page 13 of 26

  Fill in this information to identify the case:

  Debtor 1              Magnum Construction Management, LLC
                        __________________________________________________________________

  Debtor 2               ________________________________________________________________
  (Spouse, if filing)

  United States Bankruptcy Court for the: __________  District
                                          Southern District      __________
                                                            ofofFlorida

  Case number            19-
                         ___________________________________________




 Official Form 410
 Proof of Claim                                                                                                                                                     04/16

 Read the instructions before filling out this form. This form is for making a claim for payment in a bankruptcy case. Do not use this form to
 make a request for payment of an administrative expense. Make such a request according to 11 U.S.C. § 503.
 Filers must leave out or redact information that is entitled to privacy on this form or on any attached documents. Attach redacted copies of any
 documents that support the claim, such as promissory notes, purchase orders, invoices, itemized statements of running accounts, contracts, judgments,
 mortgages, and security agreements. Do not send original documents; they may be destroyed after scanning. If the documents are not available,
 explain in an attachment.
 A person who files a fraudulent claim could be fined up to $500,000, imprisoned for up to 5 years, or both. 18 U.S.C. §§ 152, 157, and 3571.

 Fill in all the information about the claim as of the date the case was filed. That date is on the notice of bankruptcy (Form 309) that you received.



 Part 1:        Identify the Claim

1. Who is the current
   creditor?                          ___________________________________________________________________________________________________________
                                      Name of the current creditor (the person or entity to be paid for this claim)

                                      Other names the creditor used with the debtor      ________________________________________________________________________

2. Has this claim been
   acquired from
                                         No
   someone else?                         Yes. From whom?         ______________________________________________________________________________________________________



3. Where should notices               Where should notices to the creditor be sent?                               Where should payments to the creditor be sent? (if
   and payments to the                                                                                            different)
   creditor be sent?
                                      _____________________________________________________                       _____________________________________________________
   Federal Rule of                    Name                                                                        Name
   Bankruptcy Procedure
   (FRBP) 2002(g)                     ______________________________________________________                      ______________________________________________________
                                      Number      Street                                                          Number      Street

                                      ______________________________________________________                      ______________________________________________________
                                      City                       State             ZIP Code                       City                       State             ZIP Code

                                      Contact phone    ________________________                                   Contact phone   ________________________

                                      Contact email     ________________________                                  Contact email   ________________________



                                      Uniform claim identifier for electronic payments in chapter 13 (if you use one):

                                      __ __ __ __ __ __ __ __ __ __ __ __ __ __ __ __ __ __ __ __ __ __ __ __


4. Does this claim amend                 No
   one already filed?
                                         Yes. Claim number on court claims registry (if known) ________                                Filed on   ________________________
                                                                                                                                                   MM / DD       / YYYY



5. Do you know if anyone                 No
   else has filed a proof                Yes. Who made the earlier filing?           _____________________________
   of claim for this claim?




  Official Form 410                                                             Proof of Claim                                                             page 1
                                 Case 19-12821-AJC                Doc 12          Filed 03/01/19            Page 14 of 26


 Part 2:    Give Information About the Claim as of the Date the Case Was Filed

6. Do you have any number          No
   you use to identify the         Yes. Last 4 digits of the debtor’s account or any number you use to identify the debtor:      ____ ____ ____ ____
   debtor?



7. How much is the claim?           $_____________________________. Does this amount include interest or other charges?
                                                                                 No
                                                                                 Yes. Attach statement itemizing interest, fees, expenses, or other
                                                                                       charges required by Bankruptcy Rule 3001(c)(2)(A).


8. What is the basis of the       Examples: Goods sold, money loaned, lease, services performed, personal injury or wrongful death, or credit card.
   claim?
                                  Attach redacted copies of any documents supporting the claim required by Bankruptcy Rule 3001(c).
                                  Limit disclosing information that is entitled to privacy, such as health care information.


                                  ______________________________________________________________________________



9. Is all or part of the claim     No
   secured?                        Yes.    The claim is secured by a lien on property.
                                            Nature of property:
                                               Real estate. If the claim is secured by the debtor’s principal residence, file a Mortgage Proof of Claim
                                                             Attachment (Official Form 410-A) with this Proof of Claim.
                                               Motor vehicle
                                               Other. Describe:           _____________________________________________________________



                                            Basis for perfection:          _____________________________________________________________
                                            Attach redacted copies of documents, if any, that show evidence of perfection of a security interest (for
                                            example, a mortgage, lien, certificate of title, financing statement, or other document that shows the lien has
                                            been filed or recorded.)



                                            Value of property:                            $__________________
                                            Amount of the claim that is secured:          $__________________

                                            Amount of the claim that is unsecured: $__________________ (The sum of the secured and unsecured
                                                                                                       amounts should match the amount in line 7.)



                                            Amount necessary to cure any default as of the date of the petition:               $____________________



                                            Annual Interest Rate (when case was filed) _______%
                                               Fixed
                                               Variable



10. Is this claim based on a       No
    lease?
                                   Yes. Amount necessary to cure any default as of the date of the petition.                  $____________________


11. Is this claim subject to a     No
    right of setoff?
                                   Yes. Identify the property: ___________________________________________________________________




 Official Form 410                                                    Proof of Claim                                                         page 2
                               Case 19-12821-AJC                           Doc 12        Filed 03/01/19              Page 15 of 26


12. Is all or part of the claim     No
    entitled to priority under
    11 U.S.C. § 507(a)?             Yes. Check one:                                                                                               Amount entitled to priority

   A claim may be partly                     Domestic support obligations (including alimony and child support) under
   priority and partly                        11 U.S.C. § 507(a)(1)(A) or (a)(1)(B).                                                              $____________________
   nonpriority. For example,
   in some categories, the                   Up to $2,850* of deposits toward purchase, lease, or rental of property or services for
   law limits the amount                      personal, family, or household use. 11 U.S.C. § 507(a)(7).                                          $____________________
   entitled to priority.
                                             Wages, salaries, or commissions (up to $12,850*) earned within 180 days before the
                                              bankruptcy petition is filed or the debtor’s business ends, whichever is earlier.                   $____________________
                                              11 U.S.C. § 507(a)(4).
                                             Taxes or penalties owed to governmental units. 11 U.S.C. § 507(a)(8).                               $____________________

                                             Contributions to an employee benefit plan. 11 U.S.C. § 507(a)(5).                                   $____________________

                                             Other. Specify subsection of 11 U.S.C. § 507(a)(__) that applies.                                   $____________________

                                          * Amounts are subject to adjustment on 4/01/19 and every 3 years after that for cases begun on or after the date of adjustment.



 Part 3:    Sign Below

 The person completing            Check the appropriate box:
 this proof of claim must
 sign and date it.                       I am the creditor.
 FRBP 9011(b).                    I am the creditor’s attorney or authorized agent.
 If you file this claim           I am the trustee, or the debtor, or their authorized agent. Bankruptcy Rule 3004.
 electronically, FRBP
 5005(a)(2) authorizes courts
                                  I am a guarantor, surety, endorser, or other codebtor. Bankruptcy Rule 3005.
 to establish local rules
 specifying what a signature
 is.                          I understand that an authorized signature on this Proof of Claim serves as an acknowledgment that when calculating the
                              amount of the claim, the creditor gave the debtor credit for any payments received toward the debt.
 A person who files a
 fraudulent claim could be I have examined the information in this Proof of Claim and have a reasonable belief that the information is true
 fined up to $500,000,        and correct.
 imprisoned for up to 5
 years, or both.
                              I declare under penalty of perjury that the foregoing is true and correct.
 18 U.S.C. §§ 152, 157, and
 3571.
                              Executed on date _________________
                                                           MM / DD     /   YYYY




                                  8________________________________________________________________________
                                          Signature

                                  Print the name of the person who is completing and signing this claim:


                                  Name                   _______________________________________________________________________________________________
                                                         First name                   Middle name                   Last name

                                  Title                  _______________________________________________________________________________________________

                                  Company                _______________________________________________________________________________________________
                                                         Identify the corporate servicer as the company if the authorized agent is a servicer.



                                  Address                _______________________________________________________________________________________________
                                                         Number        Street

                                                         _______________________________________________________________________________________________
                                                         City                                           State       ZIP Code

                                  Contact phone          _____________________________                              Email         ____________________________________




           Print                            Save As...                     Add Attachment                                                                  Reset
 Official Form 410                                                           Proof of Claim                                                                page 3
            Case 19-12821-AJC   Doc 12   Filed 03/01/19   Page 16 of 26



                                  EXHIBIT “B”

                      (Notice of Chapter 11 Bankruptcy Case)




8714356-2
                           Case 19-12821-AJC                 Doc 12        Filed 03/01/19           Page 17 of 26


 Information to identify the case:
  Debtor     Magnum Construction Management, LLC                                         EIN   XX-XXXXXXX
  United States Bankruptcy Court   Southern District of Florida
  Case number: 19-___________________                                                     Date case filed for chapter 11          3/1/19


Notice of Chapter 11 Bankruptcy Case
For the debtor listed above, a case has been filed under chapter 11 of the Bankruptcy Code. This notice has important
information about the case for creditors, debtors, and trustees, including information about the meeting of creditors and
deadlines. Read both pages carefully.
The filing of the case imposed an automatic stay against most collection activities. This means that creditors generally may not take action to
collect debts from the debtor or the debtor’s property. For example, while the stay is in effect, creditors cannot sue, assert a deficiency, repossess
property, or otherwise try to collect from the debtor. Creditors cannot demand repayment from the debtor by mail, phone, or otherwise. Creditors
who violate the stay can be required to pay actual and punitive damages and attorney’s fees.
Confirmation of a chapter 11 plan may result in a discharge of debt. A creditor who wants to have a particular debt excepted from discharge may
be required to file a complaint in the bankruptcy clerk’s office within the deadline specified in this notice. (See box 8 below for more information.)
You may want to consult an attorney to protect your rights. The bankruptcy clerk’s office staff cannot give legal advice. Do not file this notice with
any proof of claim or other filing in the case.
WARNING TO DEBTOR: WITHOUT FURTHER NOTICE OR HEARING THE COURT MAY DISMISS YOUR CASE FOR FAILURE OF
THE DEBTOR TO APPEAR AT THE MEETING OF CREDITORS OR FAILURE TO TIMELY FILE REQUIRED SCHEDULES,
STATEMENTS OR LISTS.

1. Debtor’s full name                 Magnum Construction Management, LLC

2. All other names used               DBA MCM
                                      FKA Munilla Construction Management, LLC
   in the last 8 years                FDBA Magnum Construction Management, Corp.

3. Address                            6201 SW 70th Street, 1st Floor
                                      Miami, FL 33143

4. Debtor’s attorney
                                      Jordi Guso                                                     Contact phone (305) 755-9500
   (or Pro Se Debtor)                 Berger Singerman LLP
   Name and address                   1450 Brickell Ave., #1900
                                      Miami, FL 33131
5. Bankruptcy Clerk’s                US Bankruptcy Court                                             Hours open 8:30 a.m. – 4:00 p.m.
   Division Office Where             301 North Miami Avenue, Room 150                                Contact phone (305) 714-1800
   Assigned Judge is                 Miami, FL 33128
   Chambered
   Documents filed conventionally in paper may be filed at any bankruptcy clerk’s
   office location. Documents may be viewed in electronic format via CM/ECF at                       Note: The clerk’s office is closed on all
   any clerk’s office public terminal (at no charge for viewing) or via PACER on                     legal holidays.
   the internet accessible at www.pacer.gov (charges will apply). Case filing and
   unexpired deadline dates can be obtained by calling the Voice Case Information                    Clerk of Court: Joseph Falzone
   System toll-free at (866) 222-8029. As mandated by the Department of                              Dated: 3/____/19
   Homeland Security, ALL visitors (except minors accompanied by an adult) to
   any federal building or courthouse, must present a current, valid, government
   issued photo identification (e.g. drivers’ license, state identification card, passport,
   or immigration card.)
6. Meeting of Creditors               April ____, 2019 at ______                                     Location:
   The debtor’s representative
   must attend the meeting to         The meeting may be continued or adjourned                      Claude Pepper Federal Building, 51 SW
   be questioned under oath.          to a later date. If so, the date will be on the court          First Ave., Room 1021, Miami, FL 33130
   Creditors may attend, but          docket.
   are not required to do so.



                                                                                                                     For more information, see page 2
Local Form 309F USBC SDFL (Corporations or Partnerships) (12/01/2017       Notice of Chapter 11 Bankruptcy Case
                                                                                                                                                 page 1
                           Case 19-12821-AJC                Doc 12       Filed 03/01/19           Page 18 of 26

Debtor Magnum Construction Management, LLC                                              Case number 19-_________________________

7. Proof of Claim Deadline            Deadline for all creditors to file a proof of claim             Filing deadline:   04/19/19
                                      (except governmental units):

                                      Deadline for governmental units to file a proof Filing deadline: 08/28/19
When Filing Proofs of
                                      of claim:
Claim: Claims may be
                                      _______________________________________________________________________________
delivered or mailed to
MCM
                                      Deadlines for Filing Proof of Claim:
                                      A proof of claim is a signed statement describing a creditor’s claim. A proof of claim form may be
c/o Kurtzman Carson
                                      obtained at www.uscourts.gov , any bankruptcy clerk’s office or on the case website at
Consultants, LLC
                                      www.kccllc.net/MCM.
2334 Alaska Avenue
El Segundo, CA 90245
                                      Your claim will be allowed in the amount scheduled unless:
                                          •    your claim is designated as disputed, contingent, or unliquidated;
Or you may file your claim                •    you file a proof of claim in a different amount; or
electronically with the                   •    you receive another notice.
bankruptcy court at the
following website:                    If your claim is not scheduled or if your claim is designated as disputed, contingent, or unliquidated,
www.flsb.uscourts.gov                 you must file a proof of claim or you might not be paid on your claim and you might be unable to vote
                                      on a plan. You may file a proof of claim even if your claim is scheduled. You may review the
                                      schedules at the bankruptcy clerk’s office or online at www.pacer.gov

                                      Secured creditors retain rights in their collateral regardless of whether they file a proof of claim. Filing
                                      a proof of claim submits a creditor to the jurisdiction of the bankruptcy court, with consequences a
                                      lawyer can explain. For example, a secured creditor who files a proof of claim may surrender
                                      important nonmonetary rights, including the right to a jury trial. The deadline for filing objections to
                                      claims will be established pursuant to Local Rule 3007-1(B)(1).

                                      Filing Deadline for Creditor with a Foreign Address: The deadline for filing proofs of claim in
                                      this notice apply to all creditors. If you are a creditor receiving a notice mailed to a foreign
                                      address, you may file a motion asking the court to extend the deadline to file a proof of claim. See
                                      also box 9 below.
8. Exception to Discharge             If § 523 applies to your claim and you seek to have it excepted from discharge, you must start
   Deadline                           a judicial proceeding by filing a complaint by the deadline stated below.

   The bankruptcy clerk’s office
   must receive a complaint           Deadline for Filing the Complaint: ______________, 2019
   and any required filing fee by
   the following deadline.
   Writing a letter to the court or
   judge is not sufficient.
9. Creditors with a Foreign            Consult an attorney familiar with United States bankruptcy law if you have any questions
   Address                             about your rights in this case.
                                      Chapter 11 allows debtors to reorganize or liquidate according to a plan. A plan is not effective
10. Filing a Chapter 11               unless the court confirms it. You may receive a copy of the plan and a disclosure statement telling
    Bankruptcy Case                   you about the plan, and you may have the opportunity to vote on the plan. You will receive notice of
                                      the date of the confirmation hearing, and you may object to confirmation of the plan and attend the
                                      confirmation hearing. Unless a trustee is serving, the debtor will remain in possession of the
                                      property and may continue to operate its business.
11 Option to Receive Notices          1) EBN program open to all parties. Register at the BNC website ebn.uscourts.gov, OR 2)
   Served by the Clerk by             DeBN program open to debtors only. Register by filing with the Clerk of Court, Local Form
   Email instead of by U.S.           “Debtor’s Request to Receive Electronically Under DeBN Program”. There is no charge for
   Mail                               either option. See also Local Rule 9036-1(B) and (C).
12. Translating Services              Language interpretation of the meeting of creditors will be provided to the debtor at no cost, upon
                                      request to the trustee, through a telephone interpreter service. Persons with communications
                                      disabilities should contact the U.S. Trustee’s office to arrange for translating services at the meeting
                                      of creditors.
                                      Confirmation of a chapter 11 plan may result in a discharge of debts, which may include all or part
11.   Discharge of debts
                                      of your debt. See 11 U.S.C. § 1141(d). A discharge means that creditors may never try to collect
                                      the debt from the debtor except as provided in the plan. If you want to have a particular debt owed
                                      to you excepted from the discharge under 11 U.S.C. § 1141(d)(6)(A), you must start a judicial
                                      proceeding by filing a complaint and paying the filing fee in the bankruptcy clerk’s office by the
                                      deadline in box 8.
                 Case 19-12821-AJC   Doc 12   Filed 03/01/19   Page 19 of 26



                                      EXHIBIT “C”

                                  (Publication for Notice)


    •       Miami Herald
    •       Dallas Morning News




8714356-2
            Case 19-12821-AJC   Doc 12   Filed 03/01/19   Page 20 of 26



                                 EXHIBIT “D”

                                (Proposed Order)




8714356-2
                Case 19-12821-AJC         Doc 12     Filed 03/01/19      Page 21 of 26




                            UNITED STATES BANKRUPTCY COURT
                             SOUTHERN DISTRICT OF FLORIDA
                                     MIAMI DIVISION
                                    www.flsb.uscourts.gov

IN RE:                                                          Chapter 11 Case

MAGNUM CONSTRUCTION MANAGEMENT,                                 Case No.: 19-__________
LLC f/k/a Munilla Construction Management, LLC, 1

      Debtor.
_____________________________________________/

      ORDER GRANTING DEBTOR’S EMERGENCY MOTION (I) TO SET THE
      BAR DATES FOR FILING PROOFS OF CLAIMS AND INTERESTS; (II) TO
    ESTIMATE CLAIMS; AND (III) FOR APPROVAL OF (A) FORM AND MANNER
      OF NOTICE OF CHAPTER 11 BANKRUPTCY CASE AND (B) FORM FOR
                        FILING PROOFS OF CLAIM

            THIS MATTER came before the Court on the _______ day of March, 2019 at

______________ a.m./p.m. in Miami, Florida, upon the Debtor’s Emergency Motion (I) to Set

the Bar Dates for Filing Proofs of Claims and Interests; (II) to Estimate Claims; and (III) For

Approval of (A) Form and Manner of Notice of Chapter 11 Bankruptcy Case and (B) Form for

1
    The Debtor’s address is 6201 SW 70th Street, 1st Floor, Miami, FL 33143. The last four digits of the
    Debtor’s federal tax identification number are 3403.
8719519-1
                 Case 19-12821-AJC        Doc 12        Filed 03/01/19    Page 22 of 26



Filing Proofs of Claim (the “Motion”) [ECF No. _____] filed by the above captioned debtor in

possession (the “Debtor”).2 The Motion requests the entry of an order setting the bar dates for

creditors (including creditors under 11 U.S.C. § 503(b)(9)), estimating claims scheduled as

contingent, unliquidated or disputed at or before confirmation, and approving the form and

manner of notice of the commencement of this chapter 11 case and the form for filing Proofs of

Claim. The Court finds that (i) it has jurisdiction over the matters raised in the Motion pursuant

to 28 U.S.C. §§ 157 and 1334; (ii) this is a core proceeding pursuant to 28 U.S.C. § 157(b)(2);

(iii) venue is proper before this Court pursuant to 28 U.S.C. §§ 1408 and 1409; (iv) the relief

requested in the Motion is in the best interests of the Debtor, its estate and creditors; (v) proper

and adequate notice of the Motion and the hearing thereon has been given and that no other or

further notice is necessary; and (vi) upon the record herein, after due deliberation thereon, good

and sufficient cause exists for the granting of the relief as set forth herein, it is

            ORDERED that:

            1.    The relief requested in the Motion is GRANTED.

            2.    The Bar Date for the filing of Claims (including claims under 11 U.S.C. §

503(b)(9)) and Interests shall be April 19, 2019 (the “General Bar Date”).

            3.    The Governmental Unit (as defined in section 101(27) of the Bankruptcy Code)

bar date for the filing of Claims shall be August 28, 2019.

            4.    The Bar Dates shall apply to all Persons or Entities (each as defined in sections

101(41) and 101(15) of the Bankruptcy Code) holding Claims against the Debtor (whether

secured, priority or unsecured, and collectively referred to as a “Claim”) that arose prior to the

Petition Date, including but not limited to the following:

2
   Capitalized terms not otherwise defined herein or in the Motion shall have the meaning ascribed to
them in the Bankruptcy Code and the Bankruptcy Rules.
                                                    2
8719519-1
                 Case 19-12821-AJC        Doc 12        Filed 03/01/19   Page 23 of 26



                  a.     Any Person or Entity whose Claim is listed as “disputed,” “contingent,” or

“unliquidated” in the Debtor’s Schedules and that desires to assert a Claim against the Debtor

that would entitle the claimant to vote on any plan of reorganization or participate in any

distribution under such plan;

                  b.     Any Person or Entity who believes its Claim is improperly classified in the

Schedules or is listed in an incorrect amount and that desires to assert its Claim in a classification

or amount other than as set forth in the Schedules;

                  c.     Any Person or Entity whose Claim is not listed in the Debtor’s Schedules;

            5.    Proofs of Claim are not required to be submitted at this time by any Person or

Entity wishing to assert Claims against the Debtor of the types specifically identified below:

                  a.     Claims listed in the Debtor’s Schedules or any amendments thereto which

are not therein listed as “contingent,” “unliquidated” or “disputed,” and which are not disputed

by the Creditor holding such Claim as to nature, amount, or classification;

                  b.     Claims on account of which a Proof of Claim has already been properly

and timely submitted to the Claims and Noticing Agent;

                  c.     Claims previously allowed by, or paid pursuant to, an order of the Court;

                  d.     Claims allowable under Sections 503(b) and 507(a)(1) of the Bankruptcy

Code as administrative expenses of the Debtor’s Chapter 11 case, which claims shall be subject

to such other or further bar date as the Court may establish;

                  e.     The Debtor shall retain the right to: (a) dispute, contest, setoff, recoup, and

assert any defenses, counterclaims or subordination against, any filed Claim or any Claim listed

or reflected in the Schedules as to nature, amount, liability, classification, or otherwise; or (b)

subsequently designate any Claim as disputed, contingent, or unliquidated.

                                                    3
8719519-1
                  Case 19-12821-AJC       Doc 12       Filed 03/01/19   Page 24 of 26



            6.     To the extent provided by Bankruptcy Rule 3003(c)(2) and Section 1141(d) of the

Code, any Person or Entity that is required to submit a Proof of Claim but fails to do so in a

timely manner shall be forever barred, estopped, and enjoined from: (a) asserting any Claim

against the Debtor that (i) is in an amount that exceeds the amount, if any, that is set forth in the

Schedules, or (ii) is of a different nature or in a different classification (any such Claim referred

to as an “Unscheduled Claim”); and (b) voting upon, or receiving distributions under, any plan or

plans of reorganization in this chapter 11 case in respect of an Unscheduled Claim.

            7.     Claims scheduled by the Debtor as contingent, unliquidated or disputed at or

before confirmation of the Plan shall be estimated so that creditors may vote on the Plan by the

deadline to be set by the Court.

            8.     The Proof of Claim form (the “Proof of Claim Form”) substantially in the form

attached to the Motion as Exhibit “A”, and the form of notice of the Bar Date (the “Bar Date

Notice”), substantially in the form annexed to the Motion as Exhibit “B,” are hereby

APPROVED.

            9.     The Debtor is authorized to publish the Bar Date Notice in the publications

identified on Exhibit “C” to the Motion, twice, (a) first, not more than ten (10) business days

after the entry of this Order on the Court’s docket; and (b) second, not later than thirty (30) days

prior to the General Bar Date.

            10.    The Debtor shall cause the Bar Date Notice and the Proof of Claim Form to be

mailed not more than ten (10) business days after entry of this Order on the Court’s docket to all

known Persons and Entities holding Claims for whom the Debtor has a deliverable address, by

first class United States mail, postage prepaid.



                                                   4
8719519-1
                  Case 19-12821-AJC       Doc 12       Filed 03/01/19   Page 25 of 26



            11.    In accordance with Bankruptcy Rule 2002(a)(7), service of the Bar Date Notice in

the manner set forth above shall be deemed good and sufficient notice of the Bar Date to known

creditors.

            12.    Any Proof of Claim must clearly indicate the name of the Debtor and the case

number of the Debtor.

            13.    All Persons and Entities holding or wishing to assert Claims against the Debtor

are required to file a separate, completed and executed Proof of Claim against the Debtor so that

the Proof of Claim is actually received on or before the applicable Bar Date by the Claims and

Noticing Agent at the following address:

                                  If by Mail or Overnight Courier:

                               Magnum Construction Management, LLC
                                c/o Kurtzman Carson Consultants, LLC
                                         2334 Alaska Avenue
                                        El Segundo, CA 90245


            14.    Notwithstanding the above, any Claim that is timely filed with the Clerk of the

Bankruptcy Court for the Southern District of Florida shall be deemed filed, and will be stamped

filed as of the date it is received and then forwarded to the third-party noticing and claims agent

indicated above.

            15.    If a creditor wishes to receive acknowledgment of receipt of its Proof of Claim,

such creditor must provide in addition to the original Proof of Claim Form, one extra copy of

such Proof of Claim Form along with a self-addressed, stamped return envelope.

            16.    All Persons and Entities asserting Claims against the Debtor are required to file

Proofs of Claim in English and in U.S. Dollars. If a Person or Entity does not specify the

amount of its Claim in U.S. Dollars, the Debtor is authorized to convert such Claim to U.S.

                                                   5
8719519-1
                  Case 19-12821-AJC        Doc 12       Filed 03/01/19   Page 26 of 26



dollars using the applicable conversion rate as of the Petition Date, unless the Debtor deems

another date more appropriate.

            17.    This Order applies to all Claims, of whatever character, against the Debtor or its

assets, whether secured or unsecured, priority or nonpriority, liquidated or unliquidated, fixed or

contingent.

            18.    All Creditors that desire to rely on the Schedules with respect to filing a Proof of

Claim in the Debtor’s chapter 11 case are solely responsible for determining that their Claims are

accurately listed therein.

            19.    This Court shall retain jurisdiction to hear and determine all matters arising from

the implementation of this Order.

            20.    Notwithstanding the possible applicability of Bankruptcy Rules 6004(h), 7062,

9014, or otherwise, the terms and conditions of this Order shall be immediately effective and

enforceable upon its entry.

                                                  # # #

Submitted by:
Jordi Guso, Esq.
Paul A. Avron, Esq.
BERGER SINGERMAN LLP
1450 Brickell Avenue, Suite 1900
Miami, FL 33131
Tel. (305) 755-9500
Fax (305) 714-4340
Email: jguso@bergersingerman.com
Email: pavron@bergersingerman.com


Copies furnished to:
Jordi Guso, Esq.
(Attorney Guso is directed to serve a signed copy of this Order upon all interested parties and to
file a Certificate of Service with the Court.)


                                                    6
8719519-1
